


110 HR 5548 IH: Postal Service Access Assurance Act of

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5548
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the continued availability of automated
		  stamp vending machines at facilities of the United States Postal Service
		  serving underserved communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Service Access Assurance Act of
			 2008.
		2.Access to
			 automated stamp vending machinesThe United States Postal Service shall take
			 such action as may be appropriate to ensure that, to the maximum extent
			 practicable, automated stamp vending machines are provided at all facilities
			 which—
			(1)are owned by or
			 under the control of the United States Postal Service; and
			(2)provide retail
			 services to the public.
			3.Exclusion from
			 provisions requiring acceptance of $1 coinsSection 5112(p) of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(6)Exclusion of automated stamp
				vending machinesNone of the
				requirements of this subsection shall apply with respect to automated stamp
				vending machines located on any premises owned by or under the control of the
				United States Postal
				Service.
				.
		
